POS EX Securities Act File No. 33-58248 Investment Company Act File No. 811-7502 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No [] Post‑Effective Amendment No. 33 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 33 [X] Dreyfus International Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective on July 15, 2011 pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (o) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (o) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Post-Effective Amendment No. 30 ("Amendment No. 30") to the Registration Statement filed on September 24, 2010 pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the "1933 Act"), and Parts A and B of Post-Effective Amendment No. 32 ("Amendment No. 95") to the Registration Statement filed on December 29, 2010 pursuant to Rule 485(b) under the 1933 Act are incorporated by reference herein. Amendments No. 30 and 32 contain separate and distinct prospectuses and statements of additional information for various effective series of the Registrant. DREYFUS INTERNATIONAL FUNDS, INC. PART C. OTHER INFORMATION Item 28. Exhibits. (a)(1) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A, filed on September 28, 1995. (a)(2) Registrant’s Articles of Amendment and Articles Supplementary are incorporated by reference to Exhibit (1)(b) of Post-Effective Amendment No. 8 to the Registration Statement on Form N-1A, filed on September 26, 1996. (a)(3) Registrant's Articles of Amendment is incorporated by reference to Exhibit (a) (2) of Post-Effective Amendment No. 19 to the Registration Statement on Form N-1A, filed on November 8, 2002. (a)(4) Registrant's Articles Supplementary is incorporated by reference to Exhibit (a) (3) of Post-Effective Amendment No. 19 to the Registration Statement on Form N-1A, filed on November 8, 2002. (a)(5) Registrant's Articles of Amendment is incorporated by reference to Exhibit (a) (3) of Post-Effective Amendment No. 28 to the Registration Statement on Form N-1A, filed on September 25, 2009. (b) Registrant's By-Laws is incorporated by reference to exhibit (b) of Post-Effective Amendment No.23 to the Registration Statement on Form N-1A, filed on September 28, 2006. (d)(1) Management Agreement, as revised, is incorporated by reference to exhibit (d) of Post-Effective Amendment No.29 to the Registration Statement on Form N-1A, filed on September 25, 2009. (d)(2) Sub-Investment Advisory Agreement with BNY Mellon ARX Investimentos Ltda., is incorporated by reference to exhibit (d) of Post-Effective Amendment No.29 to the Registration Statement on Form N-1A, filed on September 25, 2009. (e)(1) Form of Distribution Agreement is incorporated by reference to exhibit (e)(1) of Post-Effective Amendment No.32 to the Registration Statement on Form N-1A, filed on December 29, 2010. (e)(2) Forms of Service Agreements is incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on September 27, 2000. (e)(3) Forms of Supplement to Service Agreements is incorporated by reference to exhibit (e)(3) of Post-Effective Amendment No.24 to the Registration Statement on Form N-1A, filed on September 26, 2007. (g)(1) Form of Custody Agreement is incorporated by reference to exhibit (g)(1) of Post-Effective Amendment No.32 to the Registration Statement on Form N-1A, filed on December 29, 2010. (g)(2) Foreign Custody Manager Agreement is incorporated by reference to Exhibit (g) (3) of Post-Effective Amendment No.16 to the Registration Statement on Form N-1A, filed on September 27, 2001. (h)(i) Shareholder Services Plan, as revised, is incorporated by reference to Exhibit (h) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on September 25, 2009. (h)(2) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on September 26, 2008. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A, filed on September 28, 1995. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to exhibit (j) of Post-Effective Amendment No.32 to the Registration Statement on Form N-1A, filed on December 29, 2010. (m) Distribution Plan, as revised, is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on September 25, 2009. (o) Rule 18f-3 Plan, as revised. (p)(1) Code of Ethics is incorporated by reference to exhibit (p) of Post-Effective Amendment No.26 to the Registration Statement on Form N-1A, filed on September 26, 2008. (p)(2) Code of Ethics of Independent Directors is incorporated by reference to exhibit (p)(2) of Post-Effective Amendment No.30 to the Registration Statement on Form N-1A, filed on September 24, 2010. Other Exhibits (a) Power of Attorney is incorporated by reference to other exhibits (a) of Post-Effective Amendment No.30 to the Registration Statement on Form N-1A, filed on September 24, 2010. (b) Certificate of Secretary is incorporated by reference to exhibit (b) of Post-Effective Amendment No.30 to the Registration Statement on Form N-1A, filed on September 24, 2010. Item 29. Persons Controlled by or under Common Control with Registrant. Not Applicable Item 30. Indemnification. The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys' fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article VII of the Registrant's Articles of Incorporation and any amendments thereto, Article VIII of Registrant's Amended and Restated Bylaws, Section 2-418 of the Maryland General Corporation Law and Section 1.10 of the Distribution Agreement. Item 31(a). Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser and manager for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer and distributor of other investment companies advised and administered by Dreyfus. Item 31(b). Business and Other Connections of Sub-Investment Adviser. With respect to the Dreyfus Brazil Equity Fund, the Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of BNY Mellon ARX Investimentos Ltda. (BNY Mellon ARX), the sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by BNY Mellon ARX, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by BNY Mellon ARX (SEC File No. 801-69636). Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation ++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation ++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation ++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Name and Position With Dreyfus Other Businesses Position Held Dates Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon + Executive Vice President 4/07 - Present Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + The Bank of New York Mellon Corporation + Treasurer
